

	

		II

		109th CONGRESS

		1st Session

		S. 1119

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To permit an alien to remain eligible for a diversity

		  visa beyond the fiscal year in which the alien applied for the visa, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Diversity Visa Fairness Act of

			 2005.

		2.Diversity

			 lottery visas

			(a)Availability

			 beyond fiscal yearSection 204(a)(1)(I)(ii) of the Immigration

			 and Nationality Act (8 U.S.C. 1154(a)(1)(I)(ii)) is amended by striking

			 subclause (II) and inserting the following:

				

					(II)An alien who

				qualifies, through random selection, for a visa under section 203(c) or

				adjustment of status under section 245(a) shall remain eligible to receive such

				visa or adjustment of status beyond the end of the specific fiscal year for

				which the alien was selected if the alien—

						(aa)properly applied

				for such visa or adjustment of status during the fiscal year for which alien

				was selected; and

						(bb)was notified by

				the Secretary of State, through the publication of the Visa Bulletin, that the

				application was

				authorized.

						.

			(b)Application to

			 prior fiscal years

				(1)In

			 generalNotwithstanding any other provision of law, a visa shall

			 be available under section 203(c) of the Immigration and Nationality Act (8

			 U.S.C. 1153(c)) if—

					(A)such alien was

			 eligible for and properly applied for an adjustment of status under section 245

			 of such Act (8 U.S.C. 1255) during a fiscal year between 1998 and 2004;

					(B)the application

			 submitted by such alien was denied because personnel of the Department of

			 Homeland Security or the Immigration and Naturalization Service failed to

			 adjudicate such application during the fiscal year in which such application

			 was filed;

					(C)such alien moves

			 to reopen such adjustment of status applications pursuant to procedures or

			 instructions provided by the Secretary of Homeland Security or the Secretary of

			 State; and

					(D)such alien has

			 continuously resided in the United States since the date of submitting such

			 application.

					(2)Relationship to

			 worldwide level of diversity immigrantsA visa made available

			 under paragraph (1) may not be counted toward the numerical maximum for the

			 worldwide level of set out in section 201(e) of the Immigration and Nationality

			 Act (8 U.S.C. 1151(e)).

				(c)Effective

			 dateThe amendment made by subsection (a) shall take effect on

			 October 1, 2005.

			

